Exhibit 10.16
 
SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (“Agreement”), dated November 8, 2012, is by
and between PositiveID Corporation (the “Company”) and JMJ Financial (“JMJ”).


WHEREAS, the Company and JMJ entered into a $445,000 Promissory Note effective
on August 15, 2012 (the “Note”);


WHEREAS, in consideration for $1,000 cash payment and for entering into the
Note, the Company issued a Common Stock Purchase Warrant Document W-08152012
with an Aggregate Exercise Amount of $50,000 and an Exercise Price of $0.018 per
share; and


WHEREAS, the Company desires that JMJ accelerate the next payment and pay an
additional $100,000 under the Note.


NOW, THEREFORE, the parties agree as follows:


 
1.
Payment on the Note.  On the Effective Date, JMJ shall pay $100,000 to the
Company under the Note by wire transfer of immediately available funds.  In
consideration for this accelerated payment and the $1,000 total additional
consideration as described in Section 2 and 3 below, the Company shall issue a
Common Stock Purchase Warrant and 1,850,000 shares of common stock of the
Company as provided herein.



 
2.
Issuance of Warrant.  On the Effective Date, JMJ shall pay $500 to the Company
by wire transfer of immediately available funds and the Company shall execute
and deliver to JMJ a Common Stock Purchase Warrant in the form attached to this
Agreement with an Initial Exercise Date of November 8, 2012, an Aggregate
Exercise Amount of $50,000, and an Exercise Price of $0.02 per share (2,500,000
shares, subject to adjustment as described therein).



 
3.
Issuance of Common Stock.  On the Effective Date, JMJ shall pay $500 to the
Company by wire transfer of immediately available funds and the Company shall
deliver to JMJ, within ten days of the Effective Date, 1,850,000 duly and
validly issued, fully-paid and non-assessable shares of common stock of the
Company.



 
4.
Effective Date.  This Agreement will become effective only upon occurrence of
the two following events:  execution and delivery of this Agreement and the
Warrant by both the Company and JMJ, and delivery of the payment by JMJ set
forth in Sections 1, 2, and 3 hereof (the “Effective Date”)







Please indicate acceptance and approval of this Agreement by signing below:
 

          /s/ William J. Caragol     /s/ Justin Keener   William J. Caragol    
JMJ Financial   Chief Executive Officer     Its Principal   PositiveID
Corporation        




                                                                                                                                                                                                                              








